Citation Nr: 1124143	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for neuro-endocrine cancer, to include as due to herbicide exposure, on an accrued basis.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter, Appellant's Son-in-Law


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to September 1967, to include a tour of duty in Vietnam from September 1966 to September 1967.  He died in May 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran's surviving spouse, his daughter, and his son-in-law testified at a March 2011 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  


FINDINGS OF FACT

1.  At the time of the Veteran's May 2008 death, service connection was not in effect for any disability, but an April 2008 claim remained pending for service connection for cancer to include as due to herbicide exposure.

2.  The Veteran's service treatment records do not show evidence of neuro-endocrine cancer; his service personnel records show service in Vietnam, for the purposes of the controlling regulations, from September 1966 to September 1967.

3.  The evidence of record relates the Veteran's neuro-endocrine cancer to his presumptive inservice exposure to herbicides.

4.  The Veteran died in May 2008, at the age of 62.  The immediate cause of death was metastatic esophageal cancer.  Metastatic neurogranuloma was listed as a significant condition contributing to death but not resulting in the underlying cause.  An autopsy was not performed. 

5.  The record reflects that the Veteran died of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuro-endocrine cancer, on an accrued basis, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2010).

2.  A disability related to active service caused on contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2010).

3.  Eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is established.  38 C.F.R. § 3.807 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for neuro-endocrine cancer on an accrued basis, service connection for the cause of the Veteran's death, and entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  This constitutes a complete grant of the appellant's claims.  Therefore, no discussion of VA's duties to notify or to assist is required.

Accrued Benefits

The appellant asserts that she is entitled to accrued benefits.  Upon the death on a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of his or her death, and which were due and unpaid, based on exiting rating decisions or other evidence that was on file when the Veteran died.  Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C.A. § 5121(a).

Accrued benefits include those that a veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of that veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d) (4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).  The appellant's claim for accrued benefits was filed in June 2008, within one year of the Veteran's death.  The Veteran's claim for service connection for his terminal cancer was also pending at the time of his death.  As the threshold criteria for consideration of the claim on an accrued basis have been met, the pending claim must now be adjudicated.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a veteran were exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e); 74 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Veteran's service personnel records show service in Vietnam, for the purposes of the controlling regulations, from September 1966 to September 1967.  Thus, he is presumed to have been exposed to herbicides.  However, neuro-endocrine cancer, or any other type of endocrine or gastrointestinal cancer, is not among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (e) (2010).  Therefore, service connection on a presumptive basis is not warranted.

However, service connection may still be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).

The only opinion of record in the claims file at the time of the Veteran's death, which also discusses the relationship between the Veteran's terminal cancer and his military service, was provided by the Veteran's treating VA physician approximately a month prior to his death.  In that opinion letter, the VA physician stated that after review of the Veteran's service records, it was his conclusion that the Veteran's "Neuro-Endocrine Carcinoma of unknown primary" was at least as likely as not related to his herbicide exposure.  

Although it is not clear that the Veteran's treating physician reviewed the Veteran's claims file, the record reflects this physician's acquaintance with the Veteran and his medical history, to include the development of his cancer.  Thus, the opinion remains probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, as noted above, service connection may still be established on the basis of herbicide exposure with proof of actual direct causation; this has been accomplished through the April 2008 opinion.  See Combee, 34 F.3d at 1043.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, service connection for neruo-endocrine cancer is warranted.

Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of the Veteran's May 2008 death, service connection was not in effect for any disability.  However, the above decision has found that service connection is warranted for neuro-endocrine cancer.  Thus, the evidence reflects that the Veteran's death was caused by a disability incurred in service.  Id.  Thus, service connection for the cause of the Veteran's death is also warranted.



Chapter 35 Benefits

Chapter 35, Title 38, United States Code extends the VA educational program to, among others, surviving spouses of veterans who died of a service-connected disability.  See 38 U.S.C.A. §§ 3500, 3501(a) (1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2010).

At the time of the Veteran's May 2008 death, service connection was not in effect for any disability.  However, the above decision has found that service connection is warranted for neuro-endocrine cancer.  Thus, the evidence reflects that the Veteran died of a service-connected disability.  The pertinent criteria having been met, Chapter 35 benefits are warranted.  


ORDER

Service connection for neuro-endocrine cancer, on an accrued basis, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Service connection for the cause of the Veteran's death is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to Dependents' Educational Assistance benefits is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


